COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jefferson County, Texas v. Ellarene Farris, Individually and as
                          Personal Representative of the Heirs and Estate of James Farris

Appellate case number:    01-17-00493-CV

Trial court case number: 2005-09580

Trial court:              11th District Court of Harris County

Date motion filed:        October 12, 2018

Party filing motion:      Appellee

        Appellee Ellarene Farris, Individually and as Personal Representative of the Heirs and
Estate of James Farris, filed a motion for en banc reconsideration of this court’s August 31, 2018
opinion. The court requests a response to this motion. The response is due on or before Monday,
December 3, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale


Panel consists of: Jennings, Massengale, and Caughey


Date: November 1, 2018